United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-4124
                                 ___________

Troy Roddy,                             *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
Corbitt Nesbitt, CO-II, Maximum         *
Security Unit, Arkansas Department of   *
Correction, originally sued as J.       *
Nesbitt; Tonya Forrest, CO-I,           *
Maximum Security Unit, Arkansas         *
Department of Correction, originally    *
sued as T. Forest; Nicholas Green,      *
CO-I, Maximum Security Unit,            *
Arkansas Department of Correction,      *   Appeal from the United States
originally sued as N. Green; Greg       *   District Court for the
Harmon, Warden, Maximum Security        *   Eastern District of Arkansas.
Unit, Arkansas Department of            *
Correction, originally sued as G.       *      [UNPUBLISHED]
Hermin; Kenneth Frazier, Sgt.           *
Maximum Security Unit, Arkansas         *
Department of Correction, originally    *
sued as Sgt. Frazier; Steve Outlaw,     *
Assistant Warden, Maximum Security      *
Unit, Arkansas Department of            *
Correction, originally sued as S        *
Outlaw; Richard Wimberly, Major,        *
Chief of Security, Maximum Security     *
Unit, Arkansas Department of            *
Correction, originally sued as R        *
Wimberly,                               *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: November 2, 2000
                               Filed: November 14, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Troy Roddy, an Arkansas inmate, appeals the district court’s1 dismissal of his
42 U.S.C. §1983 action following an evidentiary hearing. After a careful review of the
record, and viewing all facts in the light most favorable to the plaintiff, we conclude
Roddy’s allegations--that defendant prison officials denied him meals on three
occasions over the course of a year--do not rise to the level of an Eighth Amendment
violation. See Williams v. Harness, No. 99-1326, 2000 WL 573448, at *1 (8th Cir.
May 10, 2000) (unpublished per curiam) (denial of one meal does not give rise to
constitutional violation); Berry v. Brady, 192 F.3d 504, 506-08 (5th Cir. 1999)
(deprivation of food constitutes cruel and unusual punishment only if it denies prisoner
minimal civilized measure of life’s necessities, and whether deprivation falls below this
threshold depends on amount and duration of deprivation; denying inmate eight meals
over seven months because of inmate’s failure to shave did not deny inmate “anything
close to a minimal measure of life’s necessities” (internal quotations and citation
omitted)).



      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
                                           -2-
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-